Citation Nr: 0611390	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  05-25 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the left shoulder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
December 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.


FINDING OF FACT

There is currently no justiciable case or controversy for 
active consideration by the Board.  


CONCLUSION OF LAW

The veteran's appeal is dismissed as no justiciable case or 
controversy is before the Board at this time.  38 U.S.C.A. 
§§ 7102, 7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 19.4, 
20.101, 20.200, 20.204 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its 
decisions, the Board is bound by applicable statutes, the 
regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn on the record at a hearing or in 
writing at any time before the Board promulgates a decision.  
See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204.

In December 2004, the veteran requested an increase in 
compensation benefits.  The RO denied assignment of a rating 
higher than 10 percent for left shoulder arthritis in a May 
2005 rating decision.  The veteran submitted a notice of 
disagreement, a statement of the case was issued, and the 
veteran perfected his appeal by submitting a VA Form 9, 
Appeal to Board of Veterans' Appeals, in August 2005.  As 
such, the appeal was certified to the Board for 
consideration.  

In March 2006, the veteran submitted correspondence 
reflecting his desire to withdraw his appeal before the 
Board.  Thus, in effect, the veteran withdrew his substantive 
appeal pursuant to 38 C.F.R. § 20.204(b).

Based upon the foregoing, the Board finds that the veteran no 
longer has an issue on appeal because he withdrew his 
substantive appeal.  Accordingly, there is no justiciable 
case or controversy currently before the Board as 
contemplated by 38 U.S.C.A. §§ 7102, 7104, 7107 and 38 C.F.R. 
§ 19.4.  Consequently, in the absence of any justiciable 
question, the appeal must be dismissed.  




ORDER

The appeal is dismissed.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


